
	
		I
		112th CONGRESS
		2d Session
		H. R. 5952
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2012
			Mr. Manzullo (for
			 himself, Mr. McIntyre,
			 Mr. Bucshon,
			 Mr. Fincher,
			 Mr. Johnson of Illinois,
			 Mr. Boswell, and
			 Mr. Kissell) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To require each Federal agency to submit and obtain
		  approval from the Director of the Office of Science and Technology Policy of
		  guidelines for ensuring and maximizing the quality, objectivity, utility, and
		  integrity of scientific information relied upon by the agency.
	
	
		1.Requirement for final
			 guidelines
			(a)In
			 generalNot later than
			 January 1, 2013, each Federal agency shall have in effect guidelines for
			 ensuring and maximizing the quality, objectivity, utility, and integrity of
			 scientific information relied upon by such agency.
			(b)Content of
			 guidelinesThe guidelines described in subsection (a), with
			 respect to a Federal agency, shall ensure that—
				(1)when scientific
			 information is considered by the agency in policy decisions—
					(A)the information is
			 subject to well-established scientific processes, including peer review where
			 appropriate;
					(B)the agency appropriately applies the
			 scientific information to the policy decision;
					(C)except for
			 information that is protected from disclosure by law or administrative
			 practice, the agency makes available to the public the scientific information
			 considered by the agency;
					(D)the agency gives greatest weight to
			 information that is based on experimental, empirical, quantifiable, and
			 reproducible data that is developed in accordance with well-established
			 scientific processes; and
					(E)with respect to any proposed rule issued by
			 the agency, such agency follows procedures that include, to the extent feasible
			 and permitted by law, an opportunity for public comment on all relevant
			 scientific findings;
					(2)the agency has procedures in place to make
			 policy decisions only on the basis of the best reasonably obtainable
			 scientific, technical, economic, and other evidence and information concerning
			 the need for, consequences of, and alternatives to the decision; and
				(3)the agency has in place procedures to
			 identify and address instances in which the integrity of scientific information
			 considered by the agency may have been compromised, including instances in
			 which such information may have been the product of a scientific process that
			 was compromised.
				(c)Approval needed
			 for policy decisions To take effectNo policy decision issued after January 1,
			 2013, by an agency subject to this section may take effect prior to such date
			 that the agency has in effect guidelines under subsection (a) that have been
			 approved by the Director of the Office of Science and Technology Policy.
			(d)Policy decisions
			 not in complianceA policy
			 decision of an agency that does not comply with guidelines approved under
			 subsection (c) shall be deemed to be arbitrary, capricious, an abuse of
			 discretion, and otherwise not in accordance with law.
			(e)Definitions
				(1)Policy
			 decisionThe term
			 policy decision means, with respect to an agency, an agency
			 action as defined in section 551(13) of title 5, United States Code, (other
			 than an adjudication, as defined in section 551(7) of such title), and
			 includes—
					(A)the listing,
			 labeling, or other identification of a substance, product, or activity as
			 hazardous or creating risk to human health, safety, or the environment;
			 and
					(B)agency
			 guidance.
					(2)Agency
			 guidanceThe term agency guidance means an agency
			 statement of general applicability and future effect, other than a regulatory
			 action, that sets forth a policy on a statutory, regulatory, or technical issue
			 or on an interpretation of a statutory or regulatory issue.
				
